EXHIBIT 10.4
TURNOVER AND SURRENDER AGREEMENT
NewSight Corporation
2 Park Avenue, 18th Floor
New York, NY 10016
Attention: Robert Stewart
Ladies and Gentlemen:
     Please refer to that certain
     (a) Secured Promissory Note (the “Note”) dated as of October 8, 2007 from
NewSight Corporation (“NewSight”) to Wireless Ronin Technologies, Inc. (“WRT”);
and
     (b) Security Agreement (the “Security Agreement”) executed between NewSight
and WRT on or about October 11, 2007.
     Terms not otherwise defined in this letter shall be defined in accordance
with the Note or Security Agreement, as appropriate. As used herein, the term:
     (c) “Collateral” shall mean the Collateral (other than any Released
Collateral) described and defined in the Security Agreement, as set forth on
Exhibit A attached hereto and incorporated herein by reference; it being
expressly understood and agreed that, for the avoidance of doubt, the Collateral
does not include any of the Excluded Collateral;
     (d) “Excluded Collateral” shall mean (i) any of NewSight’s (or any of its
subsidiaries’) intellectual property, including but not limited to, inventions,
patents, patent applications, copyrights, technology (including the
autostereoscopic 3D technology), trademarks, service marks, trade dress and
know-how, (ii) any assets of NewSight (or any of its subsidiaries) not
constituting Collateral and (iii) any proceeds arising from (i) or (ii) of this
paragraph (d);
     (e) “Meijer” shall mean Meijer, Inc.;
     (f) “Meijer Network” shall mean the digital monitor and signage display
network operated with the Collateral at the premises owned or leased by Meijer;
     (g) “Released Collateral” shall mean any security interest, lien, claim or
encumbrance on the equipment constituting Collateral that is presently installed
at the stores operated by CBL Associates at the Ashville Mall in Ashville, North
Carolina, and the Fashion Mall in Saginaw, Michigan.
     (h) “Secured Obligations” means the obligations secured by the Security
Agreement.
     You have advised us that Meijer has terminated their business relationship
regarding the Meijer Network owned and operated by NewSight on Meijer locations.
By reason of such fact, you have agreed that WRT may take possession and control
of the Collateral and related Meijer Network in satisfaction of the indebtedness
secured by the Security Agreement.
In consideration of the premises, NewSight and WRT agree as follows:
First: Representations of NewSight
By signing below, NewSight hereby represents and agrees as follows:
     (a) The amount of all of the outstanding Secured Obligations is $2,761,608
(the “Aggregate Indebtedness”), which Aggregate Indebtedness includes the
current principal balance of the Note, accrued interest on the Note through the
date hereof, and all accrued warehousing fees and expenses and network operating
and maintenance expenses, all of which amounts are due and payable by NewSight,
in full, in accordance with the Note and Security Agreement and the documents
referred to therein, as amended, without offset, deduction, counterclaim or
defense of any kind whatsoever.

 



--------------------------------------------------------------------------------



 



     (b) WRT holds a valid, binding and fully perfected first lien and security
interest in and to the Collateral, subject only to the subordinate interest of
affiliated funds of Prentice Capital Management, LP. All prior UCC-1 financing
statements in respect to the Collateral or any part thereof are of no further
force and effect (except for the subordinate interest of Prentice Capital
Management, LP, which has consented to the transactions contemplated under this
letter).
     (c) All Collateral is presently located in the locations previously
disclosed by NewSight to WRT and such Collateral has not and shall not be
removed by NewSight from such locations without the prior written consent of
WRT. NewSight hereby grants WRT an irrevocable license and consent to enter into
any properties licensed to or leased by NewSight for the purpose of taking
possession and control of the Collateral, all without obligation or liability to
WRT. Without limiting the generality of the foregoing, NewSight has not and
shall not remove any of the Collateral presently used in connection with the
Meijer Network from any of the premises owned or leased by Meijer.
     (d) Except to the extent previously disclosed by NewSight in writing,
NewSight has not previously sold, disposed of, assigned, leased or licensed any
of the Collateral or any rights or interests in respect of the Collateral.
     (e) NewSight has not previously required the use of any Excluded Collateral
in the operation of the Meijer Network, and, upon the closing hereunder, WRT
will have all property and assets necessary to the operation of the Meijer
Network as presently operated.
     (f) NewSight has been represented by legal counsel, or has had adequate
opportunity to engage such legal counsel, in connection with the transaction
contemplated in this Agreement and, to the extent it has engaged legal counsel,
have relied upon such independent counsel with respect to all legal and tax
consequences of the transaction contemplated herein. NewSight has not relied for
purposes of entering into this Agreement upon any representations and warranties
of WRT not expressly set forth in this Agreement.
     (g) There are no known claims, causes of action, suits, debts, liens,
obligations, liabilities, demands, losses, costs and expenses (including
attorneys’ fees) of any kind, character or nature whatsoever, fixed or
contingent, which NewSight may have or claim to have against WRT, which might
arise out of or be connected with any act of commission or omission of WRT
existing or occurring on or prior to the date of this Agreement.
     (h) WRT has paid full and fair consideration for the transfer herein
through the release and satisfaction of the Aggregate Indebtedness. This
Agreement hereunder has not been entered into with the intent to hinder, delay
or defraud any creditor of NewSight.
     (i) NewSight is a corporation duly organized and validly existing under the
laws of the State of Delaware. Execution, delivery and performance of this
Agreement has been approved by all corporate action of NewSight and this
Agreement constitutes the valid, binding and fully enforceable obligation of
NewSight, subject only to bankruptcy, insolvency or other similar laws affecting
the rights of creditors generally.
     (j) There are no proceedings pending, and, to the knowledge of NewSight, no
proceedings have been threatened to void or otherwise interfere with the
transactions contemplated hereunder. NewSight has obtained all consents and
approvals necessary to the execution, delivery and performance of this letter
and such execution, delivery and performance will not violate the terms of any
judgment, order, agreement or undertaking binding on NewSight.
Second: Representations of WRT
By signing below, WRT hereby represents and agrees as follows:
     (a) WRT is a corporation duly organized and validly existing under the laws
of the State of Minnesota. Execution, delivery and performance of this Agreement
has been approved by all corporate action of WRT and this Agreement constitutes
the valid, binding and fully enforceable obligation of WRT, subject only to
bankruptcy, insolvency or other similar laws affecting the rights of creditors
generally.
     (b) There are no proceedings pending, (and, to the knowledge of WRT, no
proceedings have been threatened) to void or otherwise interfere with the
transactions contemplated hereunder. WRT has obtained all consents and approvals
necessary to the execution, delivery and performance of this letter and such
execution, delivery and performance will not violate the terms of any judgment,
order, agreement or undertaking binding on WRT.

 



--------------------------------------------------------------------------------



 



Third: Surrender Of Collateral
     (a) NewSight hereby surrenders, transfers and turns over to WRT the
Collateral in full satisfaction of the Aggregate Indebtedness and WRT hereby
accepts the Collateral in full satisfaction of the Aggregate Indebtedness. WRT
hereby agrees that except for its obligations under this Agreement, NewSight has
no further obligations to WRT.
     (b) NewSight hereby represents and agrees that the transfer made hereunder
shall represent an absolute transfer and that this letter has not been delivered
as additional security for any obligation. NewSight hereby disclaims any further
right or interest in the Collateral or the Meijer Network and hereby waives any
and all further notices in connection with the Collateral, the Meijer Network or
the indebtedness secured by the Collateral, including, without limitation, any
notice of any subsequent sale or other disposition of the Collateral and any
right to redeem the Collateral. It is the express intention and agreement of the
parties that this letter constitute acceptance of the Collateral in full
satisfaction of the Aggregate Indebtedness within the meaning of Section 9-620
of Article 9 of the Uniform Commercial Code.
     (c) NewSight further agrees to deliver a bill of sale of the Collateral in
substantially the form of Exhibit B attached hereto and such other documents as
WRT may request in connection with the transactions contemplated herein, whether
before or after the date of this letter.
Fourth: Release of CBL Collateral
     As additional consideration for the covenants and agreements of NewSight
set forth in this letter, WRT hereby releases from the lien granted under the
Security Agreement the Released Collateral and agrees that it will promptly file
an appropriate amendment to its existing UCC-1 Financing Statements to evidence
the release set forth in this paragraph 4.
Fifth: Indemnity
     (a) Notwithstanding the release and satisfaction contained herein, NewSight
hereby indemnifies and agrees to hold harmless WRT, and all of its parent,
subsidiary and affiliate corporations, and all of WRT’s shareholders, agents,
officers and directors, from and against any and all claims, damages, losses,
liabilities, charges, fines, costs and expenses whatsoever (including attorney’s
fees) which WRT may incur or (or which may be claimed against WRT) by reason of
or in connection with any claim, demand, action, suit, proceeding (whether civil
or criminal, administrative or investigative), controversy or dispute, asserted
against or incurred by WRT:

  (1)   As a result of a breach of any covenant, representation or warranty of
NewSight set forth in this letter; and     (2)   In connection with any matter
commenced or asserted against WRT by any creditor, present or former shareholder
or trustee of NewSight to the full extent that any such matter may relate to or
arise out of the transfer and surrender transactions referred to in this letter,
including, without limitation, any proceeding to avoid the transactions
described in this letter or to recover from WRT any consideration or transfer to
be made to WRT under this letter, including, without limitation, any proceeding
commenced against WRT under Sections 547, 548, 544 or 550 of the Bankruptcy Code
of 1978 (as amended).

     (b) The terms and conditions of this paragraph 5 shall survive the closing
hereunder.
Sixth: Surrender Of Records
NewSight shall deliver to WRT such books, records, documents or other
information, together with such additional instruments or documents as WRT may
request relating to the Collateral or the transactions contemplated hereunder,
it being the intent and agreement of the parties that the transfer herein will
constitute a transfer to WRT of all of NewSight’s right, title and interest in
and to the Meijer Network (exclusive of any claims and interests that NewSight
may have against Meijer or any other third party in respect of such network,
including any potential third party purchaser thereof).

 



--------------------------------------------------------------------------------



 



Seventh: Meijer Agreement
NewSight and WRT acknowledge and agree that the Digital Signage Agreement by and
between WRT and NewSight, effective October 12, 2007 (the “Meijer Agreement”) is
canceled and that the parties fully release one another from any rights or
obligations accrued pursuant to that agreement.

Eighth: Letter Agreement
The letter agreement dated June 4, 2008, by and between the parties and Prentice
Capital Management, L.P. (“Prentice”), is terminated and the parties to that
letter agreement fully release one another from any rights or obligations
accrued pursuant to that agreement; provided, however, that the parties
acknowledge and agree that amounts stated in Exhibit A to that agreement were
correct for purposes of determining the total amount owing from NewSight to WRT
as of the date of such letter, that none of the amounts payable after the date
of that agreement have been paid and that all such unpaid amounts are included
within the definition of Aggregate Indebtedness.

Ninth: Non-Assumption
Except as expressly provided herein, WRT has not assumed and shall not be liable
for any costs, expenses or other obligations of NewSight. The parties
acknowledge and agree that WRT is not now and has not been in control of the
business and operations of NewSight.
Tenth: Release
     (a) NewSight acting on behalf of itself, its officers, directors,
employees, independent contractors, agents, insurers, heirs, successors, and
assigns, does hereby release, acquit, forever discharge WRT and its affiliates
and owners, and each of their respective officers, directors, employees,
independent contractors, agents, attorneys, insurers, heirs, successors and
assigns, from any and all claims, demands or causes of action of any kind,
nature or description whether arising in law or equity or upon contract or tort
or under any state or federal law or otherwise, which NewSight has had, now or
has or has made claim to have against any such party for or by reason of any
act, omission, matter, cause or thing whatsoever arising from the beginning of
time to and including the date of this letter, whether such claims, demands, and
causes of action are matured or unmatured, known or unknown, except that
NewSight does not release WRT from performance of its obligations under this
letter.
     (b) WRT acting on behalf of itself, its officers, directors, employees,
independent contractors, agents, insurers, heirs, successors, and assigns, does
hereby release, acquit, forever discharge NewSight and its affiliates and
owners, and each of their respective officers, directors, employees, independent
contractors, agents, attorneys, insurers, heirs, successors and assigns, from
any and all claims, demands or causes of action of any kind, nature or
description whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which WRT has had, now or has or has made
claim to have against any such party for or by reason of any act, omission,
matter, cause or thing whatsoever arising from the beginning of time to and
including the date of this letter, whether such claims, demands, and causes of
action are matured or unmatured, known or unknown, except that WRT does not
release NewSight from payment and performance of the obligations of NewSight set
forth in this letter, including, without limitation, the indemnity obligation
set forth in paragraph 5 above.
Eleventh: Governing Law
This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Minnesota.
Twelfth: Entire Agreement
This Agreement contain the entire agreement between the parties hereto with
respect to the transactions contemplated herein, and shall be binding upon the
parties hereto an their respective legal representatives, successors, and
assigns.
Thirteenth: Counterparts
This Agreement may be executed in any number of identical counterparts, any or
all of which may contain the signatures of fewer than all of the parties, and
all of which shall be construed together as but a single instrument.
Fourteenth: WRT Disclosures
     The parties acknowledges that WRT is a publicly traded company with
obligations to make filings with the SEC and to keep its shareholders reasonably
informed with respect to business developments. Each party agrees that, to the
extent required to be disclosed under applicable law, WRT may discuss or
disclose developments with respect to compliance with or default of its
obligations under this Agreement.

 



--------------------------------------------------------------------------------



 



Fifteenth: Miscellaneous
     (a) If any provision of this Agreement shall be held invalid under any
applicable laws, such invalidity shall not affect any other provision of this
Agreement that can be given effect without the invalid provision, and, to this
end, the provision hereof are severable.
     (b) This Agreement shall not be construed more strictly against one party
than against the other by virtue of the fact that it may have been drafted or
prepared by counsel for one of the parties, it being recognized that all parties
have contributed substantially and materially to the preparation of this
Agreement.
Dated: August 21, 2008
Very truly yours,
WIRELESS RONIN TECHNOLOGIES, INC.
/s/ Jeffrey C. Mack                                        
Jeffrey C. Mack
Chairman of the Board, President and
Chief Executive Officer
The foregoing is hereby
agreed to and accepted:
NEWSIGHT CORPORATION

By: /s/ Robert K. Stewart                                        
Title: Chief Financial Officer
Signature page to Turnover and Surrender
Agreement dated August 21, 2008

 



--------------------------------------------------------------------------------



 



EXHIBIT A
     (a) All now existing or hereafter acquired video screens, display monitors
and media players and all other equipment suitable for digital signage displays
previously or hereafter sold, leased or provided to Debtor by WRT, including,
without limitation, all such equipment now or hereafter located in the Fashion
Square Mall and Asheville Mall or any premises owned or leased by Meijer, Inc.
(together with any affiliate or subsidiary entity, “Meijer”), and all related
hardware and all software and parts used in connection with the operation of any
such video screen display monitors and other related equipment, together with
all replacements thereto (collectively, the “Equipment”); and
     (b) To the extent not otherwise described in subparagraph (a) above, all
hardware and software used or provided in connection with the digital signage
network maintained by Debtor and operated on premises owned, leased or operated
to Meijer (the “Other Equipment”); and
     (c) All cash or non cash proceeds of the sale or other disposition of any
of the foregoing, including without limitation insurance proceeds (collectively
“Proceeds”).
The parties acknowledge and agree that the Collateral does not include any of
the “Excluded Collateral.”

 



--------------------------------------------------------------------------------



 



EXHIBIT B
BILL OF SALE
     NewSight Corporation (“NewSight”), for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, hereby grants,
bargains, sells, assigns, transfers, conveys and delivers to Wireless Ronin
Technologies, Inc. (“WRT”), its successors and assigns, the Collateral as
defined in the Turnover and Surrender Agreement executed between NewSight and
WRT as of even date herewith (the “Turnover and Surrender Agreement”), except
that the transfer herein does not include (a) any Excluded Collateral, as
defined in the Turnover and Surrender Agreement, or (b) the equipment otherwise
constituting Collateral that is presently installed at the facilities operated
by CBL Associates at the Ashville Mall in Ashville, North Carolina, and the
Fashion Mall in Saginaw, Michigan.
     Except as provided in the Turnover and Surrender Agreement, WRT is
accepting the Collateral “as is” and “where is,” and NewSight disclaims all
representations, warranties and undertakings regarding the Collateral,
including, without limitation, representations or warranties regarding their
condition, implied representations or warranties of merchantability,
representations or warranties of their fitness for a particular purpose,
representations or warranties regarding the operation of a business using the
Collateral, or representations and warranties regarding title to the Collateral
(except as expressly provided in the Turnover and Surrender Agreement).
     NewSight shall execute and deliver such further instruments of sale,
conveyance, transfer and assignment and take such other actions reasonably
requested by WRT in order to more effectively grant, bargain, sell, assign,
transfer, convey and deliver to WRT, or a subsequent purchaser or assignee, all
rights, title and interest to the Collateral in accordance with this Bill of
Sale.
     IN WITNESS WHEREOF, NewSight has executed this Bill of Sale this ___day of
August, 2008.
NEWSIGHT CORPORATION
By:                                        
Its:                                        

 